Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/546,212 filed 08/20/2019 is in response to Applicant’s response to restriction/election filed 06/01/2021 that was a reply to an earlier requirement for restriction/election dated 03/02/2021. It is also in response to information disclosure statement, IDS, filed 10/02/2019; 12/09/2019; 04/27/2020; 08/10/2020; 06/01/2021.
Election/Restrictions
Applicant’s election without traverse of Group II, claim 8-13 in the reply filed on 06/01/2021 is acknowledged.
Applicant has canceled non-elected claims 1-7 and 14-21. 
Claims Amendment
In the response filed 06/01/2021 applicant has canceled claims 1-7 and 14-21 for being non-elected claims. The status of the claims stand as follows:
Canceled 		1-7, 14-21
Original 		8-13
Claims 8-13 are currently pending int this application. 
Priority Benefits
The present application claims priority to pending U.S. Provisional Application No. 62/792,215, filed 01/14/ 2019, to U.S. Provisional Application No.62/720,926, filed 08/21/ 2018, and U.S. Provisional Application No.62/720,922, filed 08/21/2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wintner (U.S. PG Publication 2017/0018750) in view of Smith et al. (U.S. PG Publication 2015/0194643)
Regarding Claim 8 Wintner discloses a battery pack 200 (Wintner Fig. 2, paragraph 0001, 0011, 0021, 0030), comprising an enclosure (Wintner paragraph 0021, 0030), and a battery assembly positioned within the enclosure (Wintner paragraph 0021; claim 1), comprising of plurality of battery cells (Wintner Fig. 3, paragraph 0011, 0021), individual battery cells comprising a cathode and anode on a first end of the battery cells i.e. on the same end (Wintner Fig.  2, paragraph 0027). The battery assembly also comprise of an insulator 403 positioned at the 
Regarding Claim 9-10 is silent about the exact amount of the coverage of the exterior of the battery with the protective layer being in the claimed range of more than 10 % and less than 35% or more than 25% and less than 75%. But Smith discloses coating at least a portion of the exterior of the battery cells with a fire-resistant coating (Smith paragraph 0038, 0048), and a portion of exterior includes coverage which is less than full coverage (i.e. any value less than 100 % coverage). Therefore, it would have been obvious to a person of ordinary skill in the art to have 
Regarding Claim 11 Smith discloses the coating exclude the point for proving external electrical and mechanical connection (Smith paragraph 0060); thus, the coating includes points of attachment between the bus bar and the anode and cathode of the battery cells, which would be towards the inside as opposed to the point of contact of the busbar to an external electrical and mechanical connection.
Regarding Claim 12 Smith discloses the coating may be applied by dip coating (Smith paragraph 0064), disclosed among other coating techniques. Choosing dip coating from among the other coating techniques would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wintner (U.S. PG Publication 2017/0018750) in view of Smith et al. (U.S. PG Publication 2015/0194643) as evidenced by Matos-Perez et al.  (U.S. PG Publication 2018/0019156)

The discussion of Wintner and Smith as applied to claim 8 is fully incorporated here and is relied upon for the limitation of the claim in this section. 

Regarding Claim 13 Smith discloses the fire-resistant material can be ablative coating and an example of an ablative coating is polyurethane-based coating (Smith paragraph 0061), but is silent that the polyurethane-based coating (Smith paragraph 0060) is a dielectric material. Matos-Perez discloses ablating a dielectric layer to form an ablating coating and discloses the dielectric layer is formed from a polymer such polyurethane (Matos-Perez paragraph 0005). Therefore, the polyurethane-based coating (Smith paragraph 0060) is a dielectric material as evidenced by Matos-Perez (Matos-Perez paragraph 0005). Therefore, it would have been obvious to try to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Wintner by the teaching of Smith, as evidenced by Matos-Perez (0005) and chosen polyurethane-based dielectric coating for the coating of battery cell from among the other coating material disclosed by Smith (Smith 0061) since such a choice is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722